            Case 2:20-mj-00008-CMM Document 1 Filed 04/14/20 Page 1 of 6 PageID #: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Southern District
                                                   __________ Districtof
                                                                       ofIndiana
                                                                          __________

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No. 2:20-mj-00008-CMM
                                                                    )
                CARLOS GARCIA-OROZCO                                )
                                                                    )
                                                                    )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                        11/3/2019                in the county of                 Vigo             in the
     Southern          District of             Indiana          , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 1791(a)(2) and (b)(1)                 Obtaining Contraband in Prison (Buprenorphine)




         This criminal complaint is based on these facts:
See attached Affidavit.




         ✔ Continued on the attached sheet.
         ’

                                                                                          /s/ Christopher N. Cordray
                                                                                               Complainant’s signature
                                                                                         Christopher N. Cordray,
                                                                              Special Investigative Services Technician/BOP
                                                                                                Printed name and title

Attested to by the applicant in accordance with the requirements of Fed.R.Crim.P. 4.1 by
telephonic communication (reliable electronic means)

Date:             04/14/2020
                                                                                                  Judge’s signature

City and state:                          Terre Haute, IN                         Hon. Craig M. McKee, U.S. Magistrate Judge
                                                                                                Printed name and title



        Print                        Save As...                  Attach                                                  Reset
   Case 2:20-mj-00008-CMM Document 1 Filed 04/14/20 Page 2 of 6 PageID #: 2




                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Federal Bureau of Prisons Special Investigative Services Technician Christopher N.

Cordray, being duly sworn, depose and state as follows:

                                          INTRODUCTION

        1.      I have been a Special Investigative Services Technician with the Federal Bureau of

Prisons (BOP) for eight (8) years, and have been a BOP employee for fifteen (15) years. I have a

Bachelor of Science Degree in Criminology. I am an “investigative or law enforcement officer”

of the United States, that is, an officer of the United States who is empowered by the law to conduct

investigations of the offenses enumerated in Title 18 of the United States Code.

        2.      The information in this affidavit is based on my personal knowledge and

information provided to me by other law enforcement officers and individuals. The information

in this affidavit is provided for the limited purpose of establishing probable cause in support of an

application for a criminal complaint and arrest warrant. The information is not a complete

statement of all the facts related to this case.

                                PURPOSE OF THE APPLICATION

        3.      This affidavit is made in support of an application for a criminal complaint and

arrest warrant charging Carlos Garcia-Orozco (“GARCIA-OROZCO”) with obtaining contraband

in prison (buprenorphine), while being a federal inmate, in violation of Title 18, United States

Code, Section 1791(a)(2) and (b)(1).

        4.      This investigation involves GARCIA-OROZCO obtaining contraband in prison

while incarcerated at the Federal Correctional Complex in Terre Haute, which occurred within the

Southern District of Indiana.




                                                   1
   Case 2:20-mj-00008-CMM Document 1 Filed 04/14/20 Page 3 of 6 PageID #: 3




          5.   For the reasons stated below, there is probable cause to believe that GARCIA-

OROZCO has committed a violation of Title 18, United States Code, Section 1791(a)(2) and

(b)(1).

          6.   Title 18, United States Code, Section 1791(a)(2) and (b)(1) provides that whoever,

being an inmate of a prison, makes, possesses, or obtains, or attempts to make or obtain, a

prohibited object; shall be punished as provided in subsection (b) of this statute. Title 18, United

States Code, Section 1791(d)(1)(C) provides that a narcotic drug is a prohibited object.

Buprenorphine is a narcotic drug.

                                             FACTS

          7.   The United States Penitentiary-Terre Haute (USP) is a component of the Federal

Correctional Complex-Terre Haute and is located in the Southern District of Indiana. GARCIA-

OROZCO is a federal inmate who was housed at the USP on November 3, 2019. An investigation

by the Federal Bureau of Prisons (BOP) revealed that the following incident took place at the USP

on November 3, 2019.

          8.   On November 3, 2019, N.A. (redacted, but known to Affiant) arrived at the USP

for the purpose of visiting inmate GARCIA-OROZCO. Officer Jonathon Madison was assigned

to work as the Visiting Room Number 1 Officer at the institution, and became suspicious of inmate

GARCIA-OROZCO upon his arrival at the Visiting Room. Specifically, inmate GARCIA-

OROZCO asked Officer Madison to seat him at the end of a row, far away from the Officer’s

Station. Additionally, inmate GARCIA-OROZCO and N.A. otherwise acted in a generally

“nervous” manner. Officer Madison did seat inmate GARCIA-OROZCO and N.A. away from the

Officer’s Station, however, he trained several cameras on the pair in order to closely monitor the

visit without being detected.




                                                 2
  Case 2:20-mj-00008-CMM Document 1 Filed 04/14/20 Page 4 of 6 PageID #: 4




       9.      During the visit, N.A. got up from her seat and went to the restroom. According to

Officer Madison, “A lot of times visitors will go to the bathroom to get the drugs from wherever

they hid them, just before they plan to pass them.” Officer Madison then concentrated his efforts

on N.A. and inmate GARCIA-OROZCO and more closely monitored the visit in real-time via

video. At 12:47:38 pm, N.A. exited the restroom and returned to her seat, directly across the aisle

from inmate Garcia-Orozco. Both inmate GARCIA-OROZCO and N.A. were seated on the edges

of their seats, with their feet extended in front of them. N.A.’s feet were resting directly on the

floor, with inmate GARCIA-OROZCO’s feet resting on top of hers. At 12:49:40 pm, N.A. reached

down with her right hand and placed an unidentified item under her left foot. N.A. and inmate

GARCIA-OROZCO then reversed the position of their feet, with inmate GARCIA-OROZCO’s

feet resting on the floor, and Ms. Aguilar’s feet resting on his. In this position, inmate GARCIA-

OROZCO’s right foot rested on and concealed the unidentified item. At 12:49:54 pm, inmate

GARCIA-OROZCO slid his feet back toward himself. N.A. stood up and walked away from their

seats, and at 12:50:49 pm, inmate GARCIA-OROZCO reached down and retrieved the

unidentified item from under his right foot.

       10.     Having observed all of this, Officer Madison walked to the Special Investigations

Office, and reported this incident to Affiant. Affiant and Officer Madison reviewed the recorded

video of this incident. Affiant and Officer Madison returned to the Visiting Room, and Affiant

escorted N.A. to a conference room in the Administration Building, while Officer Madison

escorted inmate GARCIA-OROZCO to the Lieutenant’s Office.

       11.     Affiant conducted an interview of N.A,, following notification of her rights. N.A.

denied providing any contraband to inmate GARCIA-OROZCO, and was subsequently allowed

to leave the facility. Affiant then reported to the Lieutenant’s Office where he conducted an




                                                3
   Case 2:20-mj-00008-CMM Document 1 Filed 04/14/20 Page 5 of 6 PageID #: 5




interview of inmate GARCIA-OROZCO, following notification of his rights. During the

interview, GARCIA-OROZCO stated that he swallowed a bindle of drugs in his cell prior to his

visit with N.A.. He was then placed in a “dry cell” where his bowel movements were monitored.

       12.     On November 4, 2019, inmate GARCIA-OROZCO defecated a small green

balloon, and was subsequently re-interviewed by Affiant. During this interview, after being

reminded of and waiving his custodial interrogation rights, inmate GARCIA-OROZCO admitted

to receiving a bindle of Suboxone from N.A. during their visit the day prior. Inmate GARCIA-

OROZCO claimed N.A. was sent a pre-packaged bindle of drugs and that she brought them to him

during their visit. He confirmed that she placed the drugs on the floor, that he retrieved them from

the floor, and then swallowed them.

       13.     On November 12, 2019, Affiant submitted the drugs to the Indiana State Police

Laboratory for analysis. That analysis was completed on December 10, 2019, and it was

determined the bindle contained 2.86 grams of a substance containing buprenorphine, a controlled

substance better known as Suboxone.

                                         CONCLUSION

       14.     Based on the aforementioned factual information, it is my belief that probable cause

exists that GARCIA-OROZCO, a federal inmate, has obtained contraband in prison (buprenorphine),

a violation of Title 18, United States Code, Section 1791(a)(2) and (b)(1), within the Southern

District of Indiana.

       15.     Accordingly, I respectfully request the Court to issue a criminal complaint and

arrest warrant charging GARCIA-OROZCO with such offense.


                                                     /s/ Christopher N. Cordray
                                                     Christopher N. Cordray
                                                     Special Investigative Services Technician
                                                     Federal Bureau of Prisons


                                                 4
  Case 2:20-mj-00008-CMM Document 1 Filed 04/14/20 Page 6 of 6 PageID #: 6




Attested to by the applicant in accordance with the requirements of Fed.R.Crim.P. 4.1 by
telephonic communications (reliable electronic means)




                                               5
